                                       Case 3:20-cv-05585 Document 1-1 Filed 08/12/20 Page 1 of 3

                                           (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


Nolte, Regina L.                                                                                      Franklin Jr., Dino, et. al, (See attachment for full list of defendants)

                                                              Out of California                                                                             Sonoma County
      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)



                 (Firm Name, Address, and Telephone Number)                                                           (If Known)
Gupta Wessler PLLC, 100 Pine Street, Suite 1250, San Francisco, CA 94111, (415) 573-0336
and Kelly Guzzo PLC, 3925 Chain Bridge Road, Suite 202, Fairfax, VA, 22030, (703) 424-7570


                                                 (Place an “X” in One Box Only)                                                                          (Place an “X” in One Box for Plaintiff
                                                                                                (For Diversity Cases Only)                               and One Box for Defendant)

                                                                                                                                                            or
                                             (U.S. Government Not a Party)
                                                                                                                                                            and
                                            (Indicate Citizenship of Parties in Item III)



                                       (Place an “X” in One Box Only)




                     (Place an “X” in One Box Only)

                                                                                                                                          (specify)


                                                                                            (Do not cite jurisdictional statutes unless diversity)
                            18 U.S.C. § 1964

                            Violation of Racketeer Influenced and Corrupt Organizations
                                   ✔




                     (See instructions):




           08/12/2020                                                                                                              /s/ Neil K. Sawhney

               Print                                 Save As...                                                                                                           Reset
              Case 3:20-cv-05585 Document 1-1 Filed 08/12/20 Page 2 of 3



FRANKLIN JR. DINO,Tribal Chairman of the Kashia Band of Pomo Indians of the Stewarts
Point Rancheria Tribal Council, in his official and individual capacities;
MCGILL, GLENDA JACOB, Vice Chair of the Kashia Band of Pomo Indians of the Stewarts
Point Rancheria Tribal Council, in her official and individual capacities;
ANTONE, TARA, Secretary Of The Kashia Band of Pomo Indians of the Stewarts Point
Rancheria Tribal Council, in her official and individual capacities;
GOMES, SAVANNAH, Treasurer of the Kashia Band of Pomo Indians of the Stewarts Point
Rancheria Tribal Council, in her official and individual capacities;
ADAM, MARLENE, Member At Large of the Kashia Band of Pomo Indians of the Stewarts
Point Rancheria Tribal Council, in her official and individual capacities;
SMITH, SUSAN G., Member At Large of the Kashia Band of Pomo Indians of the Stewarts
Point Rancheria Tribal Council, in her official and individual capacities;
MURO , ELAYNE Member At Large of the Kashia Band Of Pomo Indians of the Stewarts
Point Rancheria Tribal Council, in her official and individual capacities;
ATCHLEY, NAOMI, in her individual capacity;
ANTONE, ADRIENNE, in her individual capacity;
FRANKLIN, DERICK, in his individual capacity;
PINOLA, SANDY, in her individual capacity;
and DOES, JOHN NOS. 1-20,

Defendants.
Case 3:20-cv-05585 Document 1-1 Filed 08/12/20 Page 3 of 3
